DIETZEN, Justice
(concurring in part, dissenting in part).
I agree that Murray has met her burden of proving she is entitled to a waiver of the education requirement under Rule 4A(3) of the Rules for Admission to the Bar, and therefore I join that portion of the majority opinion. But Murray has failed to establish she is entitled to a waiver of the requirement that she pass the Minnesota bar exam. Specifically, our precedent provides that Murray demonstrate hardship or that her case is exceptional. Because Murray has merely shown inconvenience, she should be treated like any other applicant and be required to pass the bar exam as a condition to her admission. Accordingly, I respectfully dissent from the court’s decision to allow Murray to be admitted to the Minnesota bar without taking and passing the bar exam.
I.
The Rules contain the requirements for admission to practice law in Minnesota. The purpose of these requirements is to ensure that “members of the bar are worthy of public trust with regard to their professional competence.” In re Busch, 313 N.W.2d 419, 421 (Minn.1981); see also Rule 1, Rules for Admission to the Bar (RAB). Applying uniform, rule-based admission criteria to all bar applicants serves the public interest.
Rule 4A(3) prescribes the minimum educational standards necessary for admission to the Minnesota bar. The 2011 amendments to Rule 4A created a narrow exception to the otherwise-applicable requirement of an ABA-approved legal education. The exception allows applicants who have earned both a bachelor’s degree from an institution accredited by the United States Department of Education and a juris doc*338tor degree from an American law school to sit for the bar exam if they have practiced law for five of the last seven years in another state. Rule 4A(3)(b), RAB. The Court declined to amend Rule 4A to allow for the admission of foreign-educated applicants, regardless of their practice experience. See Order Promulgating Amendments to Rules for Admission to the Bar, ADM10-8008, at 6 (June 27, 2011).
In In re Dolan, this court recognized that it has the inherent authority to waive the admission requirements in an “exceptional case.” 445 N.W.2d 553, 557 (Minn. 1989). Even so, we cautioned that a waiver “will not be lightly made and must depend on, among other things, demonstrated competence of the applicant in the years of practice following law school.” Id. Indeed, the applicant must demonstrate “hardship” or “other compelling reasons” to warrant a waiver. Id. We waived the education requirement — the only time we have previously done so — as to one of the petitioners, Schober, who graduated from a proprietary law school that the ABA did not then review for accreditation, passed the Louisiana bar exam, and practiced law for 33 years in multiple jurisdictions. Id. at 555-56, 558. But we enforced the education requirement as to the other petitioner, Dolan, who, having passed both the California and Hawaii bar exams, graduated from an unaccredited law school and practiced part-time for 12 years. Id. at 556; Dolan v. State Bd. of Law Exam’rs, 483 N.W.2d 64, 65-66 (Minn.1992).
The majority concludes, and I agree, that Murray satisfies the Dolan hardship and other compelling reason standard with respect to the education requirement. Forcing Murray to complete a J.D. or LL.B. degree, in compliance with the Rules, would certainly constitute a hardship. In addition, her graduation from a prestigious foreign institution that offers equivalent instruction to an ABA-approved law school is compelling enough to waive the education requirement.
II.
Additionally, the Rules provide that an applicant who has not graduated from an ABA-approved law school must pass the Minnesota bar exam. Rules 4A(3)(b), 4A(4), 7A(1), RAB. The majority relies on three pieces of evidence in granting Murray a waiver of this requirement. They are that (1) she successfully completed the New York bar exam; (2) she has 22 years of experience; and (3) taking the bar exam will pose a “significant hardship for her.”
In doing so, the majority applies a watered-down version of Dolan that replaces a hardship with ordinary inconvenience. Specifically, Murray’s request to waive the requirement that she pass the bar exam falls short of the Dolan hardship and other compelling reason standard for three reasons. First, we have never accepted the passage of another state’s bar exam, in and of itself, to excuse the rules for admission. Previously in In re Hansen, we refused to admit the applicant even though he previously passed California’s bar exam. 275 N.W.2d 790, 792, 798 (Minn.1978); accord In re Dolan, 445 N.W.2d at 555-56, 558; Busch, 313 N.W.2d at 421-22. The bar exam plays a vital role to “weed out the small number [of applicants] who are unfit to practice law.” In re Hansen, 275 N.W.2d at 798. Despite Murray’s impressive resume, she — similar to all others' — should face the same scrutiny. Essentially, the majority carves out a new exception to the bar admission rules: foreign-educated applicants need not pass the Minnesota bar exam to practice law in Minnesota if they are licensed in another state with sufficient practice experience under Rule 4A. This is an exception we *339declined to adopt in 2011, and should decline to adopt here. See Order Promulgating Amendments to Rules for Admission to the Bar, ADM10-8008 (June 27, 2011).
Notably, other states have limited review of requests from foreign-educated applicants to ascertain if they qualify for waiver of the state’s education requirement. See, e.g., In re Paniagua de Aponte, 364 S.W.3d 176, 182-83 (Ky.2012) (Dominican Republic-educated applicant not authorized to sit for the bar exam despite passing the New York bar exam); Osakwe v. Bd. of Bar Exam’rs, 448 Mass. 85, 858 N.E.2d 1077, 1084 (2006) (Nigerian-educated applicant privileged to sit for the bar exam because of his exposure to the common-law tradition and knowledge of American law); In re Application of Collins-Bazant, 254 Neb. 614, 578 N.W.2d 38, 44 (1998) (Canadian-educated applicant permitted to sit for the bar exam given her training in English common law and significant work experience). What Murray now asks of us is something entirely different: not simply waiver of the education requirement, but waiver of the bar exam requirement as well.
Second, we have also never held that length of practice in another jurisdiction alone is sufficient to waive the bar exam requirement. See In re Dolan, 445 N.W.2d at 558-59. In In re Dolan, we granted a waiver to Schober not merely because he attained 33 years of practice experience, but because “[r]igid adherence” to the requirements would mean “that a 61 year-old man would have to go back to law school after 33 years of practice ....” Id. at 558. In comparison, Murray’s proffered reasons for admission are not that compelling.
Finally, the “hardship” faced by Murray is no more severe than what would face any attorney moving from another state to Minnesota. Simply put, any attorney who moves to Minnesota from another state will find it impractical to continue practicing in the former state. In In re Hansen, we deemed the applicant’s “inconvenience ... of practicing law away from his family” as not sufficiently compelling. 275 N.W.2d at 798. This ordinary, run-of-the-mill inconvenience that the majority characterizes as a hardship is inherent in uprooting a family and moving to Minnesota, and is far from a compelling reason to waive the bar exam requirement.1
In the end, the majority premises its conclusion on the “unusual” circumstances of Murray’s case. Yet our precedent requires an “exceptional” case to justify a waiver of the bar admission requirements that apply to all applicants who seek to practice law in Minnesota. In re Dolan, 445 N.W.2d at 557. Murray has failed to demonstrate a hardship beyond ordinary inconvenience that warrants a waiver of the bar exam requirement. Because the majority’s reasons on this point are insufficient under In re Dolan, I would hold that Murray — like every other applicant — must pass the Minnesota bar exam prior to admission.

. Because our case law establishes that the first two reasons the majority cites for waiver are per se insufficient, in reality the majority is granting a waiver solely because of the ordinary "hardship” posed to Murray and her family. See Dolan, 445 N.W.2d at 558-59; In re Hansen, 275 N.W.2d at 792. I find this rationale troubling and unsustainable under an equal protection analysis. In light of the majority's opinion today, when future applicants with similar familial or other common hardships petition us to waive Rule 7A, we will have to grant those petitions or render an "arbitrary and capricious” result in violation of the Equal Protection Clause. See State v. Cox, 798 N.W.2d 517, 528 n. 12 (Minn.2011) (internal quotation marks omitted) (discussing the test for an equal protection violation).